.......OPINION OF THE COURT
PER CURIAM:
This is an appeal by the New York Central Railroad from an order of the District Court for the Western District of Pennsylvania. By its order, the district court granted third-party defendant’s motion for judgment notwithstanding the verdict, and denied appellant’s motion for judgment n. o. v. or a new trial.
We have carefully examined the record and can find no error.
The order of the district court will be affirmed on the basis of its well reasoned opinion, Cage v. New York Central R. R., 276 F.Supp. 778 (W.D.Pa., 1967).